 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH ALLEN SHARONOFF,                            1:19-cv-01635 JDP (HC)

12                       Petitioner,
                                                          ORDER TRANSFERRING CASE TO THE
13            v.                                          SACRAMENTO DIVISION OF THE
                                                          EASTERN DISTRICT OF CALIFORNIA
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner Kenneth Allen Sharonoff, a state prisoner proceeding without counsel, seeks a
19   writ of habeas corpus pursuant to 28 U.S.C. § 2244, ECF No. 1, and asks to proceed in forma
20   pauperis pursuant to 28 U.S.C. § 1915, ECF No. 2.
21          Under 28 U.S.C. § 2241(d), when a petitioner is under the judgment and sentence of a
22   state court, venue is proper in the judicial district where the petitioner was convicted or the
23   judicial district where petitioner is being held in custody. Here, petitioner was convicted in the
24   Superior Court of El Dorado County, in the Sacramento Division of the Eastern District of
25   California. Petitioner is currently incarcerated in the Mule Creek State Prison, in the Sacramento
26   Division of the Eastern District of California. Therefore, the proper venue for his habeas claim is
27   the Sacramento Division of the Eastern District of California.
28          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
                                                       1
 1   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

 2   will be transferred to the Sacramento Division.
 3            Accordingly,

 4            1. The case is transferred to the Sacramento Division of the United States District Court

 5   for the Eastern District of California.

 6            2. All future filings shall refer to the new case number assigned and shall be filed at:

 7
                                     United States District Court
 8                                   Eastern District of California
                                     501 I St # 4200
 9
                                     Sacramento, CA 95814
10

11            3. This court has not ruled on plaintiff's request to proceed in forma pauperis. ECF No. 2

12
     IT IS SO ORDERED.
13

14
     Dated:      November 20, 2019
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18   No. 206.

19

20
21

22

23

24

25

26
27

28
                                                         2
